department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et1 conex-143915-10 o f f i c e o f c h i e f c o u n se l number release date uil ------------------------- --------------------------- ------------------------------------------------------- -------------------------------------------- ---------------------------- dear ----------------- i apologize for the delay in responding to your letter dated july you requested information on claims for refund of excess tier i and tier ii railroad_retirement_tax_act rrta taxes withheld from the compensation of employees who are employed by multiple railroad employers in general under the rrta railroad employment is subject_to a separate and distinct system of taxes from the taxes imposed under the federal_insurance_contributions_act fica which covers most other employees parts of the rrta system are the responsibility of the internal_revenue_service and parts of the system are the responsibility of the u s railroad retirement board rrb an independent agency of the federal government under rrta compensation is subject_to two levels of taxes or tiers one tier provides equivalent social_security and medicare benefits tier i and the other tier provides a private pension benefit tier ii the law defines compensation_for purposes of rrta and excludes the portion of remuneration for employment an employer paid during any calendar_year to an individual that exceeds the applicable_base see sec_3231 and sec_3231 of the internal_revenue_code the code there is no maximum on earnings subject_to tier tax at the dollar_figure percent rate for medicare see sec_3231 of the code tier i benefits are financed by tier i taxes imposed under sec_3201 of the code for employees and sec_3221 of the code for employers the same tax_rates apply to employers and employees the tier i tax_rate is dollar_figure percent percent for railroad retirement and dollar_figure percent for medicare tier i uses the same annual contribution_and_benefit_base as the social_security_wage_base for earnings subject_to the percent rate accordingly for purposes of tier i taxes section of the social_security act determines the applicable_base for such calendar_year see sec_3231 of the code for and the social_security_wage_base is dollar_figure therefore an employer should only withhold and pay tier i taxes in and on compensation the employer paid up to dollar_figure conex-143915-10 tier ii benefits are financed by tier ii taxes imposed under sec_3201 of the code for employees and sec_3221 of the code for employers we compute tier ii tax_rates annually in accordance with the tax_rate schedule provided in sec_3241 of the code and base them on an average_account_benefits_ratio the rrb computes for the tier ii tax_rate on employees i sec_3_9 percent of compensation and the tier ii tax_rate on employers i sec_12 percent of compensation volume of the federal_register a separate annual base sometimes referred to as the old-law contribution_and_benefit_base applies to the tier ii tax see sec_3231 of the code the old-law contribution_and_benefit_base is the base that would have been effective without the enactment of the amendments to the social_security act accordingly for purposes of tier ii taxes the applicable_base is determined under section b of the social_security act as it read prior to the amendments the old-law contribution_and_benefit_base for and is dollar_figure therefore an employer should only withhold and pay tier ii taxes in and on compensation it paid up to dollar_figure employees who receive compensation from multiple employers and whose combined wages exceed the applicable bases effective for the calendar_year are entitled to a credit or refund of the employee tax which exceeds the amount of tier i and tier ii taxes imposed on the applicable bases special rules apply to the excess tier i tax see sec_6413 of the code employees claim refund_or_credit of excess tier i rrta tax resulting from having multiple employers on form_1040 u s individual_income_tax_return line of the form_1040 see sec_1_31-2 and sec_31_6413_c_-1 the employee’s forms w-2 from each employer supports his or her entitlement to the refund employees not required to file income_tax returns can claim refund_or_credit of excess tier i rrta tax resulting from having multiple employers on form_843 claim_for_refund and request for abatement see sec_1_31-2 and sec_31 c - b under the general rules for refund claims under sec_6402 of the code employees claim refund_or_credit of excess tier ii rrta tax resulting from having multiple employers on form_843 a claim for excess tier ii rrta tax on form_843 must include copies of the employee’s forms w-2 for the year for which they are making the claim_for_refund see the instructions for form_843 conex-143915-10 this letter sets forth certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_cb_1 date i hope this information is helpful to you if you have any additional questions please contact ----------------- of my office at -------------------- sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
